Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/7489, 807 filed 02/02/2018 is in response to Applicant’s arguments/remarks and claim amendment filed 01/26/2021. Applicant’s response has been given full consideration.  
Claims Amendment
In the response filed on 01/26/221 applicant has amended the claims of the application. Thus Claim 1 and 19 have been amended by deleting the fluorinated carboxylic esters CH3COOCH2CF3 and HCOOCH2CF3 from the list of recited fluorinated carboxylic esters. 
The status of the claims stand as follows:
Currently amended 		1, 19
Original 			2-4, 9-16, 18
Canceled 			5-7
Previously presented 		8, 17
Claims 1-4, 8-19 are currently pending in this application. 
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of Claim 1-4, 8-19 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PG Publication 2014/0038059); as evidenced by Hoffman et al.
Upon further consideration and search a new ground of rejection under Li and Dubois (U.S. PG Publication 2015/0171467) is made and presented in this Office Action. 
Claim Rejection- 35 USC § 103
The test of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action. 

Claim 1-4, 8-19 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PG Publication 2014/0038059) presented in the Information Disclosure Statement filed 02/02/2018) in view of DuBois  et al. (U.S. PG Publication 2015/0171467).

Regarding Claim 1 and 19 Li discloses an electrolyte composition and a method of providing the electrolyte (Li Abstract, paragraph 0008) comprising a fluorinated solvent (Li paragraph 0008, 0013, 0019). Li discloses the fluorinated solvent is fluorinated acyclic carboxylic acid ester (Li paragraph 0037). Li discloses at a number of fluorinated carboxylic acid esters (Li paragraph 0037), but does not disclose the claimed fluorinated acyclic acid ester of amended Claim 1 and 19.
 DuBois discloses an electrolyte composition comprising at least one fluorine-containing carboxylic acid ester represented by formula R1-C(O)O-R2, (DuBois paragraph 0006, 0017, 0031) such as CH3CH2-COO-CH2CHF2 (DuBois paragraph 0007, 0018, 0032), CH3-COO-CH2CH2CHF2 (3) (DuBois paragraph 0008, 0019, 0033), CHF2CH2CH2COO-CH2CH3 (DuBois paragraph 0010, 0021, 0035) and CHF2CH2-COO-CH2CH3 (DuBois paragraph 0011, 0022, 0036) all recited in Claim 1 and 19.  DuBois teaches that an electrolyte composition comprising the fluorinated carboxylic acid esters will have improved cycling performance at high temperature 
Li discloses the electrolyte also comprise oxalate salt such as lithium tris(oxalato) phosphate [LiP(C2O4)3] disclosed among other oxalato compounds (Li paragraph 0044). The disclosed [LiP(C2O4)3] is representative of the claimed compound LiPF(6-2q)(Ox)q where q is 3, and the claimed general formula LiPF(6-2q)(Ox)q is reduced to LiPF(6-2x3)(Ox)3 where the molar ratio of the F is reduced to zero and the formula becomes LiP(Ox)3, which is the same to LiP(C2O4) because the oxalate group Ox is C2O42-. The lithium tris(oxalato) phosphate [LiP(C2O4)3] is disclosed among other oxalato compounds (Li paragraph 0044). 
Li discloses the electrolyte comprise lithium tris(oxalato) phosphate [LiP(C2O4)3
The electrolyte also includes lithium salt (Li paragraph 0009, 0011, 0044, Claim 21) equivalent to the optionally at least one electrolyte salt.
Regarding Claim 2 the disclosed lithium tris(oxalato) phosphate [LiP(C2O4)3] (Li paragraph 0044), the Ox/P ratio is 3/1 which is included in the claimed range of from 0.001 to about 5.
Regarding Claim 3 Li is silent about the ratio of the Ox/P is in the range of from 0.1 to about 0.5. Li, however, teaches the electrolyte composition can be a combination of the oxalato phosphate compounds (Li paragraph 0044). Therefore, the ratio of the Ox/P can vary widely. Therefore, it would have been obvious to a person of ordinary skill in the art to have varied the ratio so as to optimize the elimination of the flammability of the electrolyte solution (Li Abstract paragraph 0008).
Regarding Claim 4 the electrolyte composition comprise lithium bis(oxalato)borate,[LiB(C2O4)2] (Li paragraph 0044), and the Ox/B ratio is 2. But since the electrolyte composition can be formed as a combination of the oxalato compounds (Li paragraph 0044), the molar ratio of the oxalate will be more than what is present in the lithium bis(oxalato)borate, [LiB(C2O4)2
Regarding Claim 8 Li discloses the fluorinated acyclic carboxylic acid ester comprise ethyl trifluoroacetate (Li paragraph 0037), but is silent about the di-flourosubstituted 2,2-difluorethyl acetate. Dubois discloses the fluorine-containing carboxylic acid ester can be 2,2-difluoroethyl acetate (Dubois paragraph 0037). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used the di-flourosubstituted 2,2-difluorethyl acetate disclosed by Dubois in the electrolyte of Li since according to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C) since Dubois teaches the use of such a fluorine-containing carboxylic acid ester provide an electrolyte with the benefit of obtaining electrolyte solvents that will have improved cycling performance at high temperature when used in lithium ion batteries (Dubois paragraph 0005).
Regarding Claim 9 Li discloses the electrolyte contains LiPF6 (Li paragraph 0056, 0067).
Regarding Claim 10 and 11 Li discloses electrolyte comprises fluorinated carbonate, and the fluorinated carbonate can be fluoroethylene carbonate (Li paragraph 0037) which is a cyclic carbonate, and is disclosed among other fluorinated carbonates (Li paragraph 0037). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have chosen the cyclic fluorinated carbonate fluoroethylene carbonate from among the list of fluorinated carbonates disclosed because according to the MPEP this would have been obvious to try as it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2143 IE).
Regarding Claim 12
Regarding Claim 13 Li discloses cyclic sultone such as propylene sultone (Li paragraph 0028), whose IUPAC name is 1, 3 -propane sultone.
Regarding Claim 14 and 15 Li discloses an electrochemical cell which is a lithium ion secondary battery (Li paragraph 0068) comprising a prismatic aluminum can (Li paragraph 0069), considered equivalent to the housing, an anode and a cathode (Li paragraph 0069) an electrolyte (Li paragraph 0069) and a microporous separator (Li paragraph 0069), the porous separator providing the ionic conduction path between the anode and the cathode.
Regarding Claim 16 Li is silent about a cathode active material capacity. However, since the electrochemical cell disclosed by Li has the same composition of electrolyte and cathode active material it is reasonable to conclude the lithium ion battery disclosed by Li will exhibit the same capacity.
  Regarding Claim 17 Li discloses the cathode active material can be LiMn1/3Co1/3Ni1/3O2 (Li paragraph 0047), which is representative of the formula recited LixNiyMzMn2-y-zO4-d. Since the different cathode active materials are recited in the alternative the compound disclosed by Li meets the claim limitation under (a).
Regarding Claim 18 Li discloses the electrochemical cell can be used in an xEVs (plugin vehicles) (Li paragraph 0004).
Response to Argument
In the response filed on 08/19/2020 Applicant traverses the previous rejection of the claims under 103 over Li as evidenced by Hoffman presented in the non-final rejection dated 10/26/2020. Applicant has amended the claims of the application by deleting the fluorinated carboxylic acid ester CH3-COO-CH2CF3 and H-COOCH3CF3 from the list of the fluorinated compounds in Claims 1 and 19. Therefore, the amendment has overcome the rejection. Upon further consideration and 
DuBois discloses an electrolyte composition that includes fluorine-containing carboxylic acid ester such as CH3CH2-COO-CH2CHF2, CH3-COO-CH2CH2CHF2, CH3CH2-COO-CH2CH2CHF2, CHF2CH2CH2COO-CH2CH3, and CHF2CH2-COO-CH2CH3 (DuBois paragraph 0007-0011, 0018-0022, 0032-0036) all recited in Claim 1 and 19. DuBois teaches a need for electrolyte solution and compositions that will improve cycling performance at high temperature when used in lithium ion battery particularly such a battery that operates at high voltage to about 5 V (DuBois paragraph 0005), and proposes the disclosed electrolyte composition containing the disclosed fluorine-containing carboxylic acid ester. Therefore, it would have been obvious to a person of ordinary skill to have modified the electrolyte composition of Li by the teaching of DuBois for the benefits desired (DuBois paragraph 0005). 
Applicant argues that the claimed CH3COO-CF2H is in Example 10 and 11 is representative of compounds in amended claims 1 and 19 (Remarks page 11). Examiner notes that the compound CH3-COO-CF2H is not among the claimed compounds recited in claim 1 and 19,  
Applicant argues that while 2,2-difluoroethyl acetate (DFEA) or (CH3-COO-CH2CF2H) is exemplified, a person of ordinary skill in the art would have at once envisioned a certain number of fluorinated acyclic carboxylic acid esters comprising no more than 6 carbon atoms and comprising -CF2H moiety spaced from the rest of the molecule by at least one –CH2- spacer. Thus, the claims, as amended, are commensurate in scope with the unexpected improvement in the capacity retention presented in the specification (Remarks page 12). Examiner notes that the fluorinated carboxyl acid ester used in all the working Examples 1-9 is DFEA and all the different cells disclosed contain an electrolyte solution that contains DFEA and none of the other claimed 
For reason presented above in this Office Action the combined teaching of Li and DuBois renders the claimed invention obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722